       Case 4:20-cv-01464-DPM Document 21 Filed 06/11/21 Page 1 of 9




           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

WELSPUN PIPES, INC.; SATISH PANGHAL;
BALA SATISH KUMAR PANGHAL;
HARSH SATISH PANGHAL;
and METALI SATISH PANGHAL                                   PLAINTIFFS

v.                       No. 4:20-cv-1464-DPM

DEPARTMENT OF HOMELAND SECURITY,
An Agency of the United States Government,
ALEJANDRO MAYORKAS, Secretary, in his
Official Capacity; US CITIZENSHIP AND
IMMIGRATION SERVICES, An Agency of
the United States Government, TRACY RENAUD,
Senior Official Performing the Duties of the
Director, in her Official Capacity; GREGORY
A. RICHARDSON, Director of the US Citizenship
and Immigration Services, TEXAS SERVICE
CENTER, in his Official Capacity; and SUSAN
DIBBINS, Acting Chief of Administrative Appeals
Office, in her Official Capacity                DEFENDANTS

                                ORDER
     1. Welspun manufactures oil and gas pipes at a facility in Little
Rock. Satish Panghal, a citizen of India, worked for Welspun's parent
company there from 2005 to 2015.          He rose through the ranks,
culminating in a year-plus stint as senior manager of welding
operations. In 2015, he transferred to Welspun' s Little Rock facility for
a promotion to welding manager.        Mr. Panghal was granted L-lA
         Case 4:20-cv-01464-DPM Document 21 Filed 06/11/21 Page 2 of 9




immigration status. His wife, Bala Satish Kumar Panghal, and their
children, Harsh Satish Panghal and Metali Satish Panghal, received L-
2 derivative status. The family's initial visas ran for three years. In
January 2018, the Panghals' visas were extended an additional two
years.    In October 2018, the Panghals filed a permanent residency
petition for Mr. Panghal in the EB-lC category of multinational
executive or manager. It was approved on 11 November 2018. In
December 2019, the Panghal family filed for second extensions of their
respective visas. But this time, the government denied the parents'
extension requests. The denial of Mr. Panghal' s petition was upheld on
administrative appeal. As a result, the family was left without legal
status. According to counsel, the Panghals returned to India in March
2021.
        2. Welspun and the Panghal family say that the visa denials
violated the Administrative Procedure Act. They sought a TRO and a
preliminary injunction. The Court denied the TRO request because the
government defendants had notice and the Court wanted to hear from
both sides. Doc. 11. Separately, due to the nature of the case, the Court
noted that its decision would serve as a final decision about the merits
and injunctive relief. Doc. 16. Because Plaintiffs' case presses a question
of law entirely answerable by the administrative record and legal
authorities, the Court treats their motion as one seeking a permanent




                                     -2-
          Case 4:20-cv-01464-DPM Document 21 Filed 06/11/21 Page 3 of 9




injunction. After some additional briefing, Doc. 17 & 18, the injunction
request is now ripe. No hearing is needed.
        3. To get a permanent injunction, Welspun and the Panghals
must succeed on the merits. Miller v. Thurston, 967 F.3d 727, 735 (8th
Cir. 2020). If they do, the Court will then consider whether, on the
whole, the threat of irreparable injury, the inadequacy of legal
remedies, the balance of the equities, and the public interest weigh in
favor of issuing the injunction. Monsanto Co. v. Geertson Seed Farms, 561
U.S. 139, 156-57 (2010).
        The government denied Mr. Panghal' s extension request because
it determined that Plaintiffs did not demonstrate his prior employment
abroad in a capacity that was managerial, executive, or involved
specialized knowledge. 8 U.S.C. § 1101(a)(15)(L). The conclusions
about Mr. Panghal' s employment abroad in a managerial capacity are
the core of the case.            8 U.S.C. § 1101(a)(44)(A);         8 C.F.R.
§   214.2(1)(1)(ii)(B).
        After scrutinizing Mr. Panghal' s petition and attachments, Doc.
14-2 at 81-411, the Texas Service Center issued a Request for Evidence
seeking additional documents about his work abroad. Doc. 14-1 at 47-
52.     It asked for evidence showing his performance of claimed
managerial duties, detailed descriptions of his subordinates' duties that
relieved him from performing non-managerial functions, and his
authority to hire and fire or make recommendations on hiring and


                                      -3-
       Case 4:20-cv-01464-DPM Document 21 Filed 06/11/21 Page 4 of 9




firing. And the Center gave examples of qualifying evidence, such as a
letter from a corporate representative describing Mr. Panghal's
position, a list of all employees in his division and under his direction,
or performance appraisals showing his evaluation of subordinate
employees.     In response, Mr. Panghal submitted the following
documents:
  • Support letter from his Indian employer detailing his job duties;
  • Corporate organizational chart;
  • Detailed job description outlining his responsibilities;
  • Personnel list of all welding department workers; and
  • Copies of his pay stubs.
     The Center was unpersuaded. It stated that the support letter - a
copy of the original support letter from his 2015 petition for L-lA
status - and job description were misaligned in laying out his duties.
The job description lacked a percentage-based breakdown of Mr.
Panghal's work or proof of duties such as interviewing and hiring
applicants and rewarding or disciplining employees. The Center also
said that Mr. Panghal hadn't provided sufficient supporting documents
demonstrating that he performed his claimed managerial duties.
Finally, it said that he didn't submit detailed duty descriptions for any
of his subordinates or establish his authority to hire and fire (or
recommend hiring and firing) and carry out other personnel actions.



                                   -4-
          Case 4:20-cv-01464-DPM Document 21 Filed 06/11/21 Page 5 of 9




Because of these identified deficiencies, the Center denied Mr.
Panghal's petition. Doc. 14-1 at 22-28.
      Mr. Panghal appealed. He did not submit additional information
with his request for further review. Considering the matter de nova on
the whole record, the Administrative Appeals Office upheld the visa
denial.     Doc. 14-1 at 1-8.     It also focused on the most recent job
description. The Office said the description did not indicate that Mr.
Panghal interviewed applicants, hired employees (or had the authority
to hire and fire), rewarded and disciplined workers, or addressed
complaints and resolved issues. By contrast, the support letter said that
Mr. Panghal carried out all those duties. The support letter also had a
percentage-based breakdown of his time, but the job description didn't.
Citing Matter of Ho, 19 I & N Dec. 582, 591 (BIA 1988), the Office
concluded that Mr. Panghal hadn't resolved the discrepancies between
the job description and the support letter. The discrepancies sowed
doubt in the Office's mind about whether Mr. Panghal had actually
performed the claimed managerial duties abroad. It counted a few
more shortcomings in the petition, too. The fact that Mr. Panghal
functioned at a senior level within the parent company's hierarchy was
immaterial. Given the structure of the company, Mr. Panghal had to
show the personnel-related authority demanded by 8 U.S.C.
§ 1101(a)(44)(A)(iii).   The job description didn't indicate how much time
Mr. Panghal spent on each of his duties in India, so the Office couldn't


                                      -5-
- - - - - - - - - - - - - - - - - - - - - - - - --                  -   - ---·--··--- - --·------·---·--
               Case 4:20-cv-01464-DPM Document 21 Filed 06/11/21 Page 6 of 9




        determine if he "primarily" engaged in managerial work.                In the
        Office's view, even the support letter's breakdown didn't demonstrate
        that he spent a majority of his time supervising and controlling the
        work of others. Plus, the record lacked sufficient detail about the duties
        of Mr. Panghal' s subordinates. The evidence also didn't show what his
        subordinates did that freed him from operational tasks and allowed
        him to focus on managerial duties. All told, the Office concluded that
        Mr. Panghal hadn't demonstrated his employment abroad in a
        managerial capacity.
             Was this conclusion arbitrary and capricious?                   5 U.S.C.
        § 706(2)(A). Welspun and the Panghals say yes. They argue that the

        government ignored evidence supporting Mr. Panghal's petition and
        failed to weigh the evidence properly under the governing
        preponderance standard, 8 U.S.C. § 1361. Butte County v. Hogen, 613
        F.3d 190, 194 (D.C. Cir. 2010); Barchart.com v. Kaumans, 2020 WL 820878,
        at *3 (D.D.C. 19 February 2020). The question isn't whether the Court
        would've arrived at the same answer on the evidence before the
        administrative agency, but rather whether the government's decision
        that Mr. Panghal hadn't shown that he primarily performed managerial
        responsibilities abroad was reasonable. Department of Commerce v. New
        York, 139 S. Ct. 2551, 2569 (2019). The Court concludes that it was.
             Mr.   Panghal     had   to   establish   that   he   met    8     U.S.C.
        § 1101(a)(44)(A)'s four criteria for managerial capacity abroad.         That


                                           -6-
       Case 4:20-cv-01464-DPM Document 21 Filed 06/11/21 Page 7 of 9




capacity requires, among other things, "the authority to hire and fire or
recommend those as well as other personnel actions (such as promotion
or leave authorization)[.]" 8 U.S.C. § 1101(a)(44)(A)(iii). The company
support letter demonstrates that authority. But, as best the Court can
tell, no other evidence provided to the Center or the Office shows Mr.
Panghal' s authority on personnel matters while in his position in India.
The Center and the Office found discrepancies between the support
letter and other evidence, concluded that Mr. Panghal hadn't resolved
this tension, and doubted the letter's truthfulness. In the government's
view, Mr. Panghal therefore lacked sufficient proof of his personnel-
related authority in India.
     Welspun and the Panghals challenge that view, arguing that the
support letter and the job description must be read as complementary,
and it was thus unreasonable to view them as contradictory pieces of
evidence. But, the letter and job description support both readings: the
letter could be understood as an amplification of the description; or it
could be seen as information at odds with the description. The Court
therefore can't say the government's conclusion was "a clear error of
judgment." Minnesota Milk Producers Association v. Glickman, 153 F.3d
632, 643 (8th Cir. 1998). Despite Mr. Panghal's satisfaction of other
criteria for managerial capacity, and despite Plaintiffs' other
arguments, the government had reasonable grounds to deny his
petition under 8 U.S.C. § 1101(a)(44)(A)(iii).


                                   -7-
       Case 4:20-cv-01464-DPM Document 21 Filed 06/11/21 Page 8 of 9




     What of the point that the Panghals' visas and extensions were
previously approved on basically the same evidence? That undisputed
fact doesn't change the outcome here. The government's guidance on
how to weigh prior extension approvals has waxed and waned. During
the relevant period, the Department of Homeland Security did not give
any deference to prior determinations of nonimmigrant status.
Rescission of Guidance Regarding Deference to Prior Determinations
of Eligibility, PM-602-0151, issued 23 October 2017. The policy changed
in 2021, and deference is once again the prevailing practice. But this
policy reversal wasn't retroactive. The Court must review the agency's
action under the standards applicable at the time. Those standards
dictated that the government treat Mr. Panghal' s extension request
essentially the same as an initial petition. And with fresh eyes, it denied
the request.
     A previous pattern of visa grants can, at times, obligate the
government to provide a reasoned explanation for treating similar
situations differently. Fogo De Chao (Holdings) Inc. v. U.S. Department of
Homeland Security, 769 F.3d 1127, 1144 (D.C. Cir. 2014). This record,
however, features a key difference: additional documents, in response
to the Request for Evidence, that muddied some of the existing
materials. The government has wide latitude to issue Requests for
Evidence, 8 C.F.R. § 103.2(b)(8), and it found it necessary to issue one




                                   -8-
       Case 4:20-cv-01464-DPM Document 21 Filed 06/11/21 Page 9 of 9




here. It's regrettable that the Panghals' response created doubt rather
than clarity, but that's not cause for setting the agency's decision aside.
     Because the Court has concluded that Welspun and the Panghals
have not succeeded on the merits, it need not analyze the remaining
injunction factors.
                                  * * *
     Motion, Doc. 9, denied. Because the Court has construed the
motion as one for a permanent injunction, this Order serves as a final
adjudication on the merits. The Court will enter Judgment accordingly.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge

                                      // Jvlllt. ::J.0d-/




                                   -9-
